DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 1-16 in the reply filed on 9 May 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
feedback device in claims 1-4, 8-13, and 16
vibration device in claims 7 and 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0254955 (Fields et al.).
Regarding claim 1, Fields et al. teaches a vehicle (Figure 1, vehicle, 108; [0019]-[0020]), comprising: 
a feedback device (Figure 1, speaker, 122 or displays, [0021]; other stimuli as in [0052]);
a bio-signal sensor (Figure 1, one or more physiological sensors, 120) configured to measure a bio-signal of a user (sensors, [0021]; [0035]);
a controller (Figure 1, computer, 114 communicating with network, 104) operatively coupled to the feedback device (122, other stimuli) and the bio-signal sensor (120), the controller (114, 104) including a memory (Figure 1, memory, 160) configured to store at least one program instruction and processor (Figure 1, processor, 162) configured to execute the at least one program instruction (Figure 1; [0021]; [0027]-[0028]), and the controller (114, 104) being configured to:
	determine information characterizing a current emotional state of the user based on the bio-signal ([0040]; [0045]-[0046]);
	calculate, based on a difference value between the current emotional state and a target emotional state, an operation ratio between a first mode for controlling operation of the feedback device to decrease a degree of excitability of the user and a second mode for controlling the operation of the feedback device to increase a degree of positivity of the user (user’s impaired emotional state scores calculated as a difference between the impaired emotional state score and a threshold, [0047], [0049]-[0050]; based on calculation of impaired emotional state scores determining the user is in an impaired emotional state, first and second modes of stimuli determined to improve user’s anxiety/aggression states reducing excitability and improving positivity, [0052], [0057], [0061]-[0062]); and
	control the operation of the feedback device for a predetermined time based on the operation ratio ([0052]; [0059]; [0062]).
Regarding claims 2 and 3, Fields et al. teaches the controller (114) is configured to control the operation of the feedback device, based on the operation ratio, such that the feedback device performs the first mode for a first time of the predetermined time and performs the second mode for a second time of the predetermined time, wherein the second time equals a difference between the predetermined time and the first time (first and second stimuli delivered for a predetermined time, thus computer 104 and controlling software configured to perform claimed function of “to control operation of the feedback device…” [0059], [0062]); wherein the controller (114) is configured to control the operation of the feedback device such that the first mode and the second mode are repeatedly alternately performed based on a predetermined number of mode switching times and a predetermined holding time for each mode (stimuli selected based on bio-signal data received and user profile, repeated until impaired emotional state ceases or predetermined stimulation period has ended, thus computer 104 and controlling software configured to perform claimed function of “to control the operation of the feedback device…”, [0052]; [0059]; [0062]).
Regarding claim 5, Fields et al. teaches the controller is configured to determine the degree of excitability of the user and the degree of positivity of the user based on the current emotional state, to compare the degree of excitability of the user with the degree of positivity of the user, and to perform either the first mode or the second mode based on the comparison of the degree of excitability of the user with the degree of positivity of the user (The limitation “to determine the degree of excitability of the user and the degree of positivity of the user based on…based on the comparison of the degree of excitability of the user with the degree of positivity of the user” is functional language. Since the computer 114 and back end components 104 are configured to determine the type(s) of stimulation provided to user selected based on analysis of weighted factors of impaired emotion state calculation, the “controller” 114, 104 is capable of performing the claimed function. See [0046], [0048], and [0052]).
Regarding claim 7, Fields et al. teaches the feedback device is disposed in the vehicle (108) and comprises at least one of a speaker, a display, an air conditioner, and a vibration device installed in a seat ([0021]; [0052]).
Regarding claim 8, Fields et al. teaches the controller (114) is configured to: extract an emotion factor that affects the current emotional state ([0046]; [0048]); in the first mode, control the operation of the feedback device causing an emotion factor to decrease according to the degree of excitability of the extracted emotion factor; and in the second mode, control the operation of the feedback device causing an emotion factor to increase according to the degree of positivity of the extracted emotion factor (stimuli selected to reduce impaired emotional state by reducing anxiety and/or aggression to reduce excitability and increase positivity, [0052], [0059], [0062]).
Regarding claim 9, Fields et al. teaches a method for controlling a vehicle (Figure 1, vehicle, 108; [0019]-[0020]), the vehicle (108) including a feedback device (Figure 1, speaker, 122 or displays, [0021]; other stimuli as in [0052]), a bio-signal sensor (Figure 1, one or more physiological sensors, 120) configured to measure a bio-signal of a user (sensors, [0021]; [0035]), and a controller (Figure 1, computer, 114 communicating with network, 104) operatively coupled to the feedback device (122, other stimuli) and the bio-signal sensor (120), the method comprising:
 determining, by the controller (114, 104), information characterizing a current emotional state of the user based on the bio-signal ([0040]; [0045]-[0046]);
calculating, by the controller (114, 104), based on a difference value between the current emotional state and a target emotional state, an operation ratio between a first mode for controlling operation of the feedback device to decrease a degree of excitability of the user and a second mode for controlling the operation of the feedback device to increase a degree of positivity of the user (user’s impaired emotional state scores calculated as a difference between the impaired emotional state score and a threshold, [0047], [0049]-[0050]; based on calculation of impaired emotional state scores determining the user is in an impaired emotional state, first and second modes of stimuli determined to improve user’s anxiety/aggression states reducing excitability and improving positivity, [0052], [0057], [0061]-[0062]); and
controlling, by the controller (104, 114), the operation of the feedback device for a predetermined time based on the operation ratio ([0052]; [0059]; [0062]).
Regarding claim 15, Fields et al. teaches the feedback device is disposed in the vehicle (108) and comprises at least one of a speaker, a display, an air conditioner, and a vibration device installed in a seat ([0021]; [0052]).
Regarding claim 16, Fields et al. teaches the controlling of the operation of the feedback device comprises: extract an emotion factor that affects the current emotional state ([0046]; [0048]); in the first mode, control the operation of the feedback device causing an emotion factor to decrease according to the degree of excitability of the extracted emotion factor; and in the second mode, control the operation of the feedback device causing an emotion factor to increase according to the degree of positivity of the extracted emotion factor (stimuli selected to reduce impaired emotional state by reducing anxiety and/or aggression to reduce excitability and increase positivity, [0052], [0059], [0062]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18, 26, and 27 of copending Application No. 17/132718 in view of U.S. Patent Application Publication No. 2015/0254955 (Fields et al.). 
Regarding instant claim 1, claim 17 of the ‘718 application recites all that is recited in instant claim 1. The difference between instant claim 1 and claim 17 of the ‘718 application lies in that instant claim 1 recites the controller includes a memory configured to store at least one program instruction and processor configured to execute the at least one program instruction”, which is not recited in claim 17 of the ‘718 application.
However, Fields et al. teaches a vehicle, comprising: a feedback device (Figure 1, speaker, 122 or displays, [0021]; other stimuli as in [0052]); a bio-signal sensor (Figure 1, one or more physiological sensors, 120) configured to measure a bio-signal of a user (sensors, [0021]; [0035]); a controller (Figure 1, computer, 114 communicating with network, 104) operatively coupled to the feedback device (122, other stimuli) and the bio-signal sensor (120), the controller (114, 104) including a memory (Figure 1, memory, 160) configured to store at least one program instruction and processor (Figure 1, processor, 162) configured to execute the at least one program instruction (Figure 1; [0021]; [0027]-[0028]), and the controller (114, 104) being configured to: determine information characterizing a current emotional state of the user based on the bio-signal ([0040]; [0045]-[0046]);	calculate, based on a difference value between the current emotional state and a target emotional state, an operation ratio between a first mode for controlling operation of the feedback device to decrease a degree of excitability of the user and a second mode for controlling the operation of the feedback device to increase a degree of positivity of the user (user’s impaired emotional state scores calculated as a difference between the impaired emotional state score and a threshold, [0047], [0049]-[0050]; based on calculation of impaired emotional state scores determining the user is in an impaired emotional state, first and second modes of stimuli determined to improve user’s anxiety/aggression states reducing excitability and improving positivity, [0052], [0057], [0061]-[0062]); and control the operation of the feedback device for a predetermined time based on the operation ratio ([0052]; [0059]; [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of claim 17 of the ‘718 application to include a memory to store at least one program instruction and a processor configured to execute the program instruction(s) as taught by Fields et al., because Fields et al. teaches providing a memory storing program instructions for use by the controller facilitates execution of bio-signal data analysis and feedback device control based on the analysis ([0021]; [0027]-[0028]).
Regarding instant claim 7, claim 17 of the ‘718 application recites all that is recited in instant claim 1. Claim 18 of the ‘718 application recites all that is recited in instant claim 7.
Regarding instant claim 9, claim 26 of the ‘718 application recites all that is recited in instant claim 9. The difference between instant claim 9 and claim 26 of the ‘718 application lies in that instant claim 9 recites “a controller operatively coupled to the feedback device and the bio-signal sensor”, “determining, by the controller”, “calculating, by the controller”, and “controlling, by the controller”, which is not recited in claim 26 of the ‘718 application.
However, Fields et al. teaches a method for controlling a vehicle (Figure 1, vehicle, 108; [0019]-[0020]), the vehicle (108) including a feedback device (Figure 1, speaker, 122 or displays, [0021]; other stimuli as in [0052]), a bio-signal sensor (Figure 1, one or more physiological sensors, 120) configured to measure a bio-signal of a user (sensors, [0021]; [0035]), and a controller (Figure 1, computer, 114 communicating with network, 104) operatively coupled to the feedback device (122, other stimuli) and the bio-signal sensor (120) ([0020]; [0022]), the method comprising:
 determining, by the controller (114, 104), information characterizing a current emotional state of the user based on the bio-signal ([0040]; [0045]-[0046]);
calculating, by the controller (114, 104), based on a difference value between the current emotional state and a target emotional state, an operation ratio between a first mode for controlling operation of the feedback device to decrease a degree of excitability of the user and a second mode for controlling the operation of the feedback device to increase a degree of positivity of the user (user’s impaired emotional state scores calculated as a difference between the impaired emotional state score and a threshold, [0047], [0049]-[0050]; based on calculation of impaired emotional state scores determining the user is in an impaired emotional state, first and second modes of stimuli determined to improve user’s anxiety/aggression states reducing excitability and improving positivity, [0052], [0057], [0061]-[0062]); and
controlling, by the controller (104, 114), the operation of the feedback device for a predetermined time based on the operation ratio ([0052]; [0059]; [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 26 of the ‘718 application to include a controller operatively coupled to the feedback device and bio-signal sensor which executes the steps of the method as taught by Fields et al., because Fields et al. teaches providing such a controller facilitates execution of bio-signal data analysis and feedback device control based on the analysis ([0046]; [0048]; [0052]).
Regarding instant claim 15, claim 26 of the ‘718 application in view of Fields et al. recites all that is recited in instant claim 9. Claim 27 of the ‘718 application recites all that is recited in claim 15.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 4, 6, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the vehicle of claim 4, wherein the controller is configured to: perform an operation through a neural network based on the current and target emotional states, determine the number of mode switching times and the holding time for each mode corresponding to the current and target emotional states based on information characterizing the operation performed by the neural network, and control the operation of the feedback device such that the first and second modes are repeatedly alternately performed based on the determined mode switching and holding times, within the context of parent claims 1 and 2.
No prior art of record teach and/or fairly suggest the vehicle of claim 6, wherein the controller is configured to calculate a first difference value between the degree of excitability of each of the current and target emotional states, calculate a second difference value between the degree of positivity for each of the current and target emotional states, and calculate the operation ratio between the first and second modes as equivalent to a ratio between the first and second difference values, within the context of parent claim 1.
No prior art of record teach and/or fairly suggest the method for controlling a vehicle of claim 10, wherein the controlling the feedback device comprises: controlling the operation of the feedback device, based on the operation ratio, such that the feedback device performs the first mode for a first segment of time of the predetermined time and performs the second mode for a second segment of time of the predetermined time, such that the second segment of time equals a difference between the predetermined time and the first segment of time, within the context of parent claim 9.
No prior art of record teach and/or fairly suggest the method for controlling a vehicle of claim 13, wherein the controlling the feedback device comprises determine the degree of excitability of the user and the degree of positivity of the user based on the current emotional state, comparing the degree of excitability of the user with the degree of positivity of the user, and performing either the first or second mode based on the comparison of the degree of excitability and positivity, within the context of parent claim 9.
No prior art of record teach and/or fairly suggest the method of controlling a vehicle of claim 14, comprising: calculating a first difference value between the degree of excitability of each of the current and target emotional states, calculating a second difference value between the degree of positivity for each of the current and target emotional states, and calculating the operation ratio between the first and second modes as equivalent to a ratio between the first and second difference values, within the context of parent claim 9.
The closest prior art of record, Fields et al. cited above, teaches the vehicle and method of controlling a vehicle as claimed (detailed above). Fields et al. teaches a vehicle comprising bio-signal sensors, feedback devices, and a controller in operative communication, configured to capture and quantitatively analyze the bio-signal data of a user to determine whether the user is in an impaired emotional state as deviated from a target emotional state above and below determined thresholds, and administer modes of stimuli based on the analysis (see rejection above). Fields et al. does not teach the analysis includes determining mode switching and hold times based on a neural network operation (claims 4 and 12), calculating the operation ratio based on first and second difference values between current and target excitability and positivity (claims 6, and 14), and controlling the feedback device to deliver the first and second modes as claimed (claims 10, 11, 13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2017/0352283 (Lau): method and system to affect the cognitive state and mood of user (abstract)
U.S. Patent Application Publication No. 2016/0167672 (Krueger): method and system for evaluating user’s environment and physiological status, and controlling a vehicle based on the analysis (abstract) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791